Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00431-CV

              Jim R. LONG, individually and as general partner of Long Properties LTD.
                                         and R.L. Owens,
                                            Appellants

                                                   v.
                                  Jerlean Gohmert Theis and Kenneth /s
                              Jerlean Gohmert THEIS and Kenneth Theis,
                                              Appellees

                    From the 79th Judicial District Court, Jim Wells County, Texas
                                  Trial Court No. 09-10-48435-CV
                           Honorable Richard C. Terrell, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 21, 2013

DISMISSED

           The parties have filed a joint motion to dismiss this appeal due to settlement. We grant the

motion and dismiss the appeal. TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against the

parties who have incurred them.


                                                        PER CURIAM